So HON Dn HW Re WO PO

Oo NYO NYO NY NY WN NY HN HN eae ee eRe eRe eee ee ee
aon ry Dn aA FP Ww Nn KFKFK FD OO FH NI DBO WH BR WO NH KF CO

 

 

 

[_AC Fue ° y— -O0GED |

MILORD A. KESHISHIAN, CA SBN 197835 7 eceven cory \
muor miiordiaw.com
MILORD & ASSOCIATES, P.C. AUG 2 3 2019 |

est Pico Boulevar {
Los Angeles, CA 90064 SA ISTHIGT GF ARIZONA
Tel: (310) 226-7878 [eee ae
Fax: (310) 226-7879 Le ed

Attorneys for Plaintiff
PACIFIC LOGISTICS CORP

NPG A
UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA
PACIFIC LOGISTICS CORP, CASENO,.:. _CV-19-05023-PHX-SMB

a California corporation,
PACIFIC LOGISTICS CORP’S EX

Plaintiff, PARTE MOTION FOR TEMPORARY
RESTRAINING ORDER AND
V. PRELIMINARY INJUNCTION

PACIFIC LOGISTICS PRIORITY MAIL, a
business entity form unknown; JOHN DOE,
said name being fictitious and unknown;
DOES 2 through 10; and ROE
CORPORATIONS 2 through 10,

Defendants.

 

 

 

 

 

PACIFIC LOGISTICS CORP’S EX PARTE MOTION FOR
TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

 
oo wan Dn nA Ff Ww NY

Db NO NB NHN HY HY NN NN NN KH KR FR FP KF KF KF FY eS
oN AO UW BP We NHN KF OO OWN Do AH Fe Ww NY KY OS

 

 

I. Introduction

Defendants defraud consumers by using confusingly similar trademarks and domain
name to scam innocent consumers out of package delivery and insurance fees without
shipping purchased products. An actually confused and scammed consumer mistakenly
contacted Plaintiff instead of Defendants to inquire about a product shipment not received
from Defendants. Plaintiff needs this Court’s intervention to enjoin Defendants’ fraud on
consumers and infringement of Plaintiffs trademarks and damage to its goodwill.
II. Statement of Facts

Pacific Logistics Corp (“PLC”) is a world-renowned high-quality shipping and
freight services company with commended customer service. Declaration of Eric
Hockersmith (“Hockersmith Decl.”), 93. For over twenty years, PLC has used Pacific
Logistics™ and Pacific Logistics Corp™ as marks, including on its website, advertising,
business cards, as part of its www.pacific-logistics.com domain name, and even on its office

building and vehicles as shown below:

  

Hockersmith Decl., 94. PLC has developed its great reputation and continuously and
exclusively used the Pacific Logistics Corp™, PLC PACIFIC LOGISTICS® plus design,
and PLC® marks (collectively the “Pacific Logistics Marks”) in the shipping and freight
industries. Hockersmith Decl., 95. Specifically, PLC owns federally incontestable

trademark registrations for PLC PACIFIC LOGISTICS CORP design mark (Registration

1

PACIFIC LOGISTICS CORP’S EX PARTE MOTION FOR
TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

 

 

 

 
Oo wa NIBH un FP W NY KF

wo wNoO PO NH NH NB NHN NN NN YH FF KF FF KF FF FF FF YF eS
Oo NO NW BR WN KF OO wWwNnI Dn nH fF Ww NY FF O&O

 

 

No. 4,245,361) and PLC word mark (Registration No. 4,245,364), both marks are registered
in connection with services in International Class 39, namely: “Freight transportation by
truck, rail, air and ship; Freight transportation consultation in the field of freight
transportation by truck, rail, air and ship; Supply chain logistics and reverse logistics
services, namely, storage, transportation and delivery of goods for others by truck, rail, air
and ship.” Hockersmith Decl., {§6-7. PLC also uses its marks on its website and in its
www.pacific-logistics.com domain. Hockersmith Decl., 48.

Pacific Logistics Priority Mail (“PLPM”), John Doe, Doe Defendants, and Roe
Corporations (collectively, “Defendants”) knowingly and willfully adopted a highly similar
trademark in order to benefit from PLC’s efforts.

ay C 4 Pacific Logistics
ALC Pacific Logistics Corp Priority Mail

 

PLC’s Mark Defendants’ Accused Mark
Defendants attempt to create an aura of legitimacy by publishing a website similar to the

Plaintiff to further confuse consumers.

 

 

PLC’s Website

2

PACIFIC LOGISTICS CORP’S EX PARTE MOTION FOR
TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

 

 

 
0 ON Dn un FP W VY

Dw NO PHB NB YN NY YN NN N HY FH KF YF KF FF FF FF FF eS
co NO UW BR WO NYO KF OO weNQ Da nA FF Ww Nn FF O&O

 

 

Pacific Logistics
Priority Mail

 

 

 

Defendants’ Website

These actions merely perpetuate a facade for Defendants to scam innocent customers and
prevent them from realizing the shipping services they sought out. Defendants have
successfully confused consumers into believing they are associated with Plaintiff.
Defendants operate a fake website storefront using the confusingly similar
www.pacificlogisticsprioritymail.com domain name for a non-existent shipping company
since January 2018, almost twenty years after PLC’s first date of use. Declaration of Milord
A. Keshishian (“Keshishian Decl.”), 196, 29. Defendants’ website includes fake customer
testimonials and fake organization members. Keshishian Decl., {{]7-11. Google and
LexisNexis Public Record searches establish the testimonial customers and organization
members are fake. Keshishian Decl., 13-22. Defendants’ website provides two locations
in the United States, but Google Maps searches of the properties identify other businesses
and do not list Defendants’ fraudulent enterprise. Keshishian Decl., 23. Additionally,
Defendants purport to use no less than three different email address extensions, including
pacificlogisticsprioritymail@gmail.com, contact@pacificlogisticsprioritymail.com, and
eoerge.brolin@bestlogistic.com (purported Chairman and CEO’s email address).
Keshishian Decl., 96, 24-25, 28. The latter two email addresses (displayed on the
Defendants’ website) do not connect to a real inbox proving that Defendants are not a
legitimate shipping and freight company. Keshishian Decl., 9924-25. Moreover, the phone

number listed on the www.pacificlogisticsprioritymail.com website does not connect to an

3

PACIFIC LOGISTICS CORP’S EX PARTE MOTION FOR
TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

 
oO man Dn nan FP WwW NY KF

Do NO NO HN NH HN NN NN NO KK KK KR YF KF KF KF KF Fe
oN AO MN BR WN KF OO wWwONQH DA FP Ww NY KF CO

 

 

actual person. Keshishian Decl., 4933-34.
On or about August 7, 2019, Catherine Gallagher — an actual confused consumer —

emailed PLC through its info@pacific-logistics.com address. Hockersmith Decl., 410. Ms.

 

Gallagher, mistakenly believing that PLC and Defendants were the same entity, inquired
about her package’s delivery status since she paid Defendants’ insurance fees, attaching a
screenshot of Defendants’ invoice. Hockersmith Decl., {10. Prior to this communication,
PLC never interacted with Ms. Gallagher and she was never one of its customers.
Hockersmith Decl., J11. Prior to Ms. Gallagher’s contact, PLC was not aware of
Defendants’ fraudulent operations. Hockersmith Decl., 412.

PLC forwarded Ms. Gallagher’s email to its counsel Milord A. Keshishian, and he
contacted Ms. Gallagher to alleviate her actual confusion and inform her that PLC and
Defendants were not related entities. Keshishian Decl., 4926-27. Ms. Gallagher responded
by providing screenshots of her Western Union money transfer to Defendants for
“refundable insurance,” and forwarded her previous communications with Defendants.
Keshishian Decl., (27-28.

Ms. Gallagher’s email communications with PLPM demonstrate a typical scam to
pressure Ms. Gallagher to pay additional fees via untraceable methods with a false promise
of receiving her package. Keshishian Decl., 428. PLPM advised Ms. Gallagher she needed
to pay $310 for additional “insurance” before the product could be shipped, which it would
“refund” after the delivery. Keshishian Decl., 428. Ms. Gallagher complied and paid
PLPM $310 via an untraceable Western Union transfer, PLPM then stated the package had
insufficient “stamps” and required further payment of either an additional $322 for a three-
year term or $505 for a five-year term for the release of her package. Keshishian Decl., 928.
Ms. Gallagher expressed her frustration with PLPM, calling them “scammers,” to which
they responded that she was following bad advice and needed to remit payment. Keshishian
Decl., 428. Ms. Gallagher then contacted Plaintiff — believing it was related to PLPM —
regarding the delivery status of her package. Hockersmith Decl., 10.

Defendants carefully curated and crafted a fake online presence using infringing

4

PACIFIC LOGISTICS CORP’S EX PARTE MOTION FOR
TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

 
Oo Oo IN WD nH FP WY YH

NO DO HN HN KN KN KD KN DH wm et
Oo nN AON NW Bh WYO NY KF COS Oo On DA FP Ww NY KF SO

 

 

trademarks and confusingly similar domain name and email address to confuse consumers
and cause them to associate Defendants with PLC, thereby adding seeming legitimacy to
their scam operations. As evidenced by Ms. Gallagher’s confusion, Defendants have
succeeded in not only infringing PLC’s trademarks and harming its goodwill, but also
defrauding consumers.

Without the Court’s intervention, Defendants will continue scamming consumers and
tarnishing PLC’s trademarks. When Defendants learn of this action, they will likely erase
all relevant information and transfer the domain names outside of this jurisdiction,
preventing PLC from recovering and rendering this lawsuit fruitless. Therefore, the Court
must enjoin Defendants at this early stage.

Tf. Argument

A temporary restraining order, or preliminary injunction, should be entered where
plaintiff establishes: (1) likelihood of success on the merits; (2) a likelihood of irreparable
harm; (3) the balance of equities is in plaintiffs favor; and (4) the public interest would not
be disserved by the issuance of a preliminary injunction. See Alliance for the Wild Rockies
v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011).

The Lanham Act permits courts to issue injunctive relief “according to principles of
equity and upon such terms as the court may deem reasonable, to prevent the violation of
any right of the registrant of a mark ...” 15 U.S.C. § 1116(a). Requesting equitable relief
“invokes the district court’s inherent equitable powers to order preliminary relief, including
an asset freeze, in order to assure the availability of permanent relief.” Chanel, Inc. v.
Partnerships or Unincorporated Associations Identified on Schedule “A”, No. 3:1 3-CV-
02645-RS, 2013 WL 12120213, at *1 (N.D. Cal. June 14, 2013), (quoting Levi Strauss &
Co. v. Sunrise Int’l Trading Inc., 51 F.3d 982, 987 (11th Cir. 1995) (internal citations
omitted)).

Federal Rule of Civil Procedure 65(b) states a court may issue a temporary

5

PACIFIC LOGISTICS CORP’S EX PARTE MOTION FOR
TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

 

 
0 oN A AW FR WN &

oO NO bb KH KN KN KN KD HN mR BRR ER REE oe lr
Oo DY DO UN BR Ww HO KF CO OD ON DAH FP Ww YH | O&

 

 

restraining order (“TRO”) without notice to the adverse party or its attorney when:

(a) specific facts in an affidavit or a verified complaint clearly show that
immediate and irreparable injury, loss, or damage will result to the movant
before the adverse party can be heard in opposition; and (b) the movant’s
attorney certifies in writing any efforts made to give notice and the reasons
why it should not be required.

Fed. R. Civ. P. 65(b)(1)(A)-(B).

“A party seeking an asset freeze must show a likelihood of dissipation of the claimed
assets, or other inability to recover monetary damages, if relief is not granted.” Johnson v.
Couturier, 572 F.3d 1067, 1085 (9th Cir. 2009). Courts in this Circuit have granted TROs
in trademark infringement cases to prevent defendants from continuing their infringing
activity and freezing domain names. See Chloe SAS v. Sawabeh Info. Servs. Co., No. 2:11-
CV-04147-GAF (MANx), 2011 WL 13130013, at *2 (C.D. Cal. May 17, 2011) (granting
TRO to prevent defendants from continuing their activities, freezing defendants’ assets, and
requiring a lock of defendants domain names where defendants were using plaintiffs’
trademarks to sell counterfeit goods); Tiffany (NJ), LLC v. 925ly.com, No. 2:11-CV-00590-
LDG-CWH, 2011 WL 13249925 (D. Nev. Sept. 27, 2011) (granting TRO freezing domain
name transfer where defendants sold counterfeit goods under plaintiffs’ trademarks); Las
Vegas Sands Corp. v. Fan Yu Ming, 360 F. Supp. 3d 1072, 1080 (D. Nev. 2019) (granting
preliminary injunction following a TRO freezing defendants’ domain names that featured
plaintiff's trademarks for similar services).

The Court should issue an injunction because PLC will likely prevail on the merits,
Defendants’ fraudulent actions are causing ongoing and immediate irreparable harm, the
balance of equities favors PLC, and a TRO is in the public’s interest to prevent Defendants’
fraud.

A. Likelihood of Success on the Merits

PLC is likely to succeed on the merits for its claims of (1) trademark infringement
under 15 U.S.C. § 1114, (2) unfair competition/false designation of origin under 15 U.S.C. §

1125(a), (3) violation of the Anticybersquatting Consumer Protection Act under 15 U.S.C. §

6

PACIFIC LOGISTICS CORP’S EX PARTE MOTION FOR
TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

 

 
0 fm SI DO A SP WY YP

NO NO BN PO KH KN DN DO RO
oOo TD BO MU B® WY HY K& CO UO DOAN DUH FF WH NY KF CO

 

 

1125(d), (4) common law trademark infringement, and (5) unfair competition under Cal.
Bus. & Prof. Code § 17200.
1. Trademark Infringement

To state a claim for trademark infringement, a plaintiff must allege: (1) ownership of
a valid, protectable mark; and (2) that the alleged infringer is using a confusingly similar
mark. Herb Reed Enterprises, LLC v. Florida Entm’t Mgmt, Inc., 736 F.3d 1239, 1247 (9th
Cir. 2013).

In determining likelihood of confusion, courts in this Circuit look to the Sleekcraft
factors, which include: (1) strength of plaintiff's trademarks; (2) proximity of the goods; (3)
similarity of the marks; (4) evidence of actual confusion; (5) marketing channels; (6) types
of goods and consumer’s degree of care; (7) defendants’ intent; and (8) likelihood of
expansion into the area of goods. See AMF Inc. v. Sleekcraft Boats, 599 F.2d 341 (9th Cir.
1979). “This list of factors . . . is neither exhaustive nor exclusive. Rather, the factors are
intended to guide the court in assessing the basic question of likelihood of confusion.” E &
J Gallo Winery v. Gallo Cattle Co., 967 F.2d 1280, 1290 (9th Cir. 1992).

a. Ownership of a Valid, Protectable Mark

Federal trademark registrations constitute prima facie evidence of the validity and
exclusive right to use the marks in commerce in connection with certain goods and services.
See Coca-Cola Co v. Overland Inc., 692 F.2d 506, 509 (9th Cir. 1969).

Here, PLC extensively uses its trademarks in connection with shipping and freight
services and has amassed valuable goodwill over the past 20 years. PLC holds
incontestable federal trademark registrations for its PLC PACIFIC LOGISTICS® and
design and PLC® trademarks. Hockersmith Decl., {{]6-7. Because the marks have been
registered for over five years, the incontestable status of these marks are “conclusive
evidence of the validity of the registered mark and its registration, of the registrant’s
ownership of the mark, and of the registrant’s ‘exclusive right to use’ the registered mark on
the goods or services.” 15 U.S.C.A. § 1115(b).

Further, PLC has common law trademark rights in its PACIFIC LOGISTICS™ mark

7

PACIFIC LOGISTICS CORP’S EX PARTE MOTION FOR
TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

 

 
oO Oo NI Do UH Fe W YP

oO NO bP KN KH BKB KD DR wm
Co ~~ DK MW BR WO NO K-&— OD Oo ON BD nH FP WD YH FF O&O

 

 

dating back to 1999. Hockersmith Decl., 4; Keshishian Decl., 9129, 32; seeB&B
Hardware, Inc. v. Hargis Industries, Inc., 135 S. Ct. 1293, 1299, 1310, 191 L. Ed. 2d 222,
113 U.S.P.Q.2d 2045 (2015) (“One who first uses a distinct mark in commerce thus
acquires rights to that mark.”); Hana Financial, Inc. v. Hana Bank, 135 S. Ct. 907, 909, 190
L. Ed. 2d 800, 113 U.S.P.Q.2d 1365 (2015) (“Rights in a trademark are determined by the
date of the mark’s first use in commerce. The party who first uses a mark in commerce is
said to have priority over other users.”).

Alternatively, according to the WHOIS report, Defendants registered their infringing
domain name and used the infringing marks in or about January 2018, almost twenty years
after PLC’s first use date. Keshishian Decl., (30-31. Thus, PLC holds valid, protectible
trademarks, and has priority of use in the Pacific Logistics Marks.

b. Strength of the Mark |

The “strength” of the trademark is evaluated in terms of its conceptual strength and
commercial strength. GoTo.com, Inc. v. Walt Disney Co., 202 F.3d 1199, 1207 (9th Cir.
2000) (citation omitted). The conceptual strength of a mark is determined on a scale from
generic (afforded no protection), through descriptive (entitled to no protection absent a
showing of secondary meaning) and suggestive (entitled to moderate protection), to
arbitrary or fanciful (entitled to maximum protection). See Id.; see also Two Pesos, Inc. v.
Taco Cabana, Inc., 505 U.S. 763, 768 (1992).

PLC’s trademarks were passed to registration by the trademark examiner, indicating
that they at the very least suggestive and registerable without evidence of secondary
meaning. See 3 McCarthy on Trademarks and Unfair Competition (“McCarthy on
Trademarks”) § 19:42 (5th ed.). Even assuming, arguendo, PLC’s marks were descriptive,
PLC’s sales of hundreds of millions of dollars in the almost twenty-years before
Defendants’ infringement began is conclusive proof of the secondary meaning in PLC’s
Pacific Logistics mark. Hockersmith Decl., §9; see Filipino Yellow Pages, Inc. v. Asian
Journal Publications, Inc., 198 F.3d 1143, 1152 (9th Cir. 1999) (“[s]econdary meaning can

be established in many ways, including... amount of sales . . .”). Therefore, this factor

8

PACIFIC LOGISTICS CORP’S EX PARTE MOTION FOR
TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

 

 
oO man ana aA Fe W NY KF

NO wo NO NH HN KH HN ND NO HH He Fe KF KF KF KF FF Fe
oN OO MN BR WN KX CO OO WON BD nA fF WwW NY KF CO

 

 

weighs in favor of a finding of likelihood of confusion.
Cc. Similarity of the Marks

In evaluating the similarity between the marks, this Circuit relies upon “axioms to
guide this comparison: first, the marks must be considered in their entirety and as they
appear in the marketplace; second, similarity is adjudged in terms of appearance, sound, and
meaning; and third, similarities are weighed more heavily than differences.” GoTo.com,
Inc., 202 F.3d at 1206 (internal citations omitted).

At first glance, the marks here are plainly similar, including Defendants’ use of a

nearly identical font:

 

PLC’s Marks Defendants’ Accused Marks
™
PACIFIC LOGISTICS Corp PACIFIC LOGISTICS PRIORITY MAIL

PLC®
GyyPacific Logistics

ALC Pacific Logistics Corp Priority Mail

www.pacific-logistics.com www.pacificlogisticsprioritymail.com

 

 

   

 

 

 

 

 

Moreover, PLC includes a “stylized cutaway” in its design mark, which is copied both in
depth and angle in the Defendants’ mark.

The dominant portion of both marks are “PACIFIC LOGISTICS.” Moreover,
Defendants’ use of the “PRIORITY MAIL” term does nothing to reduce the similarity of
the dominant “PACIFIC LOGISTICS” portion of their mark by adding the generic term
“priority mail” in smaller, dissimilar color, font below the dominant portion. Filipino
Yellow Pages, 198 F.3d at 1147 (generic terms are not subject to trademark protection).
Therefore, this factor weighs in favor of a finding of likelihood of confusion.

d. Proximity of the Services

“Related goods are generally more likely than unrelated goods to confuse the public
as to the producers of the goods.” Brookfield Commc’ns, Inc. v. W. Coast Entm’t Corp.,
174 F.3d 1036, 1056 (9th Cir. 1999). Here, Defendants intentionally attempt to mimic

PLC’s exact freight and shipping services to defraud consumers. Therefore, this factor

9

PACIFIC LOGISTICS CORP’S EX PARTE MOTION FOR
TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

 
oO man Dn un fF W NY KF

ON pO NO NH NH NY HN NN NO HK Rr Fr YF KF KF FF Pe
Co NO MW BR WN KF OD OO WON DA FP Ww NY KF O&O

 

 

weighs in favor of finding likelihood of confusion.
e. Actual Confusion

“Evidence of actual confusion by consumers is strong evidence of likelihood of
confusion.” Surfvivor Media, Inc. v. Survivor Productions, 406 F.3d 625, 633 (9th Cir.
2005). Ms. Gallagher’s misdirected email to PLC inquiring about the status of her package
delivery from Defendants evidences actual confusion. Hockersmith Decl., {10. The email
also evidences Defendants fraudulently passing off the Pacific Logistics Marks to increase
the chance of actual confusion and to trade of PLC’s goodwill. See Dastar Corp. v.
Twentieth Century Fox Film Corp., 539 U.S. 23, 27 n.1 (2003). Thus, this factor weighs in
favor of a finding of likelihood of confusion.

f. Marketing Channels

Both parties’ websites advertise their shipping and logistics services. See Brookfield
Commc’ns, 174 F.3d at 1057 (both parties utilizing the Internet “as a marketing and
advertising facility . . . [is] consistently recognized as exacerbating the likelihood of
confusion.”). Therefore, this factor weighs in favor of a finding of likelihood of confusion.

g. Defendants’ Intent

An “intent to deceive is strong evidence of a likelihood of confusion.” Interstellar
Starship Servs., Ltd. v. Epix, 184 F.3d 1107, 1111 (9th Cir. 1999). Where a plaintiff has a
strong reputation and the marks are similar, there is an inference of defendant’s intent to
deceive consumers. K-Swiss, Inc. v. USA AISIOI Shoes Inc., 291 F. Supp. 2d 1116, 1125
(C.D. Cal. 2003).

Defendants’ use of infringing Pacific Logistics trademarks including in its
www.pacificlogisticsprioritymail.com domain name and
pacificlogisticsprioritymail@gmail.com email address to defraud consumers evidences
Defendants’ intent to create sense of association, affiliation, collaboration, or sponsorship
between the parties, where none actually exists, to defraud consumers. Further. Defendants’
use PrivacyGuardian.org and CloudFlare to hide their identities while continuing to defraud

and confuse consumers through an active website. Accordingly, this factor weighs in favor

10

PACIFIC LOGISTICS CORP’S EX PARTE MOTION FOR
TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

 
oo ON Bn nA He WY NY

NO bo WH NH HN HN HN NY NO HK HR HF KF FF RFE Re
co nN: WD Nn aS Ww N — Co Ne) oo ~ ON Nn & WwW N — So

 

 

of a finding of likelihood of confusion.
h. Consumer’s Degree of Care

In determining the degree of care by Internet users, the Brookfield court noted:

In the Internet context, in particular, entering a web site takes little effort—
usually one click from a linked site or a search engine’s list; thus, Web surfers
are more likely to be confused as to the ownership of a web site than
traditional patrons of a brick-and-mortar store would be of a store’s
ownership.

Brookfield, 174 F.3d at 1057. “Navigating amongst web sites involves practically no effort
whatsoever, and arguments that Web users exercise a great deal of care before clicking on
hyperlinks are unconvincing.” GoTo.com, 202 F.3d at 1209.

Here, both Parties primarily use the Internet to advertise their services. Therefore, the
degree of consumer care is low and this factor weighs in favor of likelihood of confusion.

i. Likelihood of Expansion into the Area of Goods

“The likelihood of expansion in product lines factor is relatively unimportant where
two companies already compete to a significant extent.” Brookfield, 174 F.3d at 1060
(internal citation omitted). Because Defendants fraudulently mimic PLC’s services, this
factor weighs in favor of likelihood of confusion.

j. Balance of likelihood of confusion factors

On balance, the factors weigh in favor of a finding of likelihood of confusion. Thus,

PLC will likely prevail on its trademark infringement cause of action.
2s Anticybersquatting Consumer Protection Act

“The Anti-Cybersquatting Consumer Protection Act establishes civil liability for
‘cyberpiracy’ where a plaintiff proves that (1) the defendant registered, trafficked in, or used
a domain name; (2) the domain name is identical or confusingly similar to a protected mark
owned by the plaintiff; and (3) the defendant acted “with bad faith intent to profit from that
mark.” DSPT Int’l, Inc. v. Nahum, 624 F.3d 1213, 1218-19 (9th Cir. 2010).

Here, Defendants registered and use PLC’s Pacific Logistics Marks in its infringing

domain name, www.pacificlogisticsprioritymail.com. Keshishian Decl., 30. Defendants’

11

PACIFIC LOGISTICS CORP’S EX PARTE MOTION FOR
TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

 
Oo monn a FP WwW NY

wb wp NbN NH YN YN NN NN NO KH KR RP YF KF FP FF KF PY eS
Oo NAO WNW BR WwW NHN KH OO WON Ba a fF Ww NY KF O&O

 

 

domain is confusingly similar to PLC’s www.pacific-logistics.com domain name, where
both domains begin with the “Pacific Logistics” mark. Defendants’ actions show they
“acted with bad faith” where the websites are similar and they refer to themselves as
“Pacific Logistics.” Keshishian Decl., (28. Further, Defendants’ adoption of a confusingly
similar domain name and email address in efforts to divert customers away from PLC
indicates demonstrates its bad faith, putting it outside of the safe harbor defense. See
GoPets Ltd. v. Hise, 657 F.3d 1024, 1033 (9th Cir. 2011) (court found registration of
domains to achieve “commercial gain” by confusing consumers and diverting them from
plaintiff amounted to bad faith).

Therefore, PLC will likely prevail on its violation of the Anticybersquatting
Consumer Protection Act cause of action.

3 Unfair Competition / False Designation of Origin

A false designation of origin occurs when a defendant misleads consumers as to the
producer of the services that are offered for sale. Dastar, 539 U.S. at 37. Likewise, unfair
competition relates to the use of deceptive and misleading marks. 7wo Pesos, 505 U.S. at
768. “Whether we call the violation infringement, unfair competition or false designation of
origin, the test is identical is there a ‘likelihood of confusion?’” New W. Corp. v. NYM Co.
of California, 595 F.2d 1194, 1201 (9th Cir. 1979),

As detailed above, PLC will likely prevail on its trademark infringement cause of
action because it can prove the marks are confusingly similar. Therefore, PLC will likely
prevail on its unfair competition and false designation of origin causes of action.

4. Common Law Trademark Infringement and Unfair Competition
under Cal. Bus. & Prof. Code § 17200

The likelihood of confusion test is also used in analyzing common law trademark
infringement claims. See Cleary v. News Corp., 30 F.3d 1255, 1264 (9th Cir. 1994) (“This
Circuit has consistently held that state common law claims of unfair competition and actions

pursuant to California Business and Professions Code § 17200 are ‘substantially congruent’

12

PACIFIC LOGISTICS CORP’S EX PARTE MOTION FOR
TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

 
Oo Oo IN BDO Un FP WY NY =

NN NO HN HN KN KH DN KD Hw mm RR
oOo ~~ DO UA BP WO NYO K& CS ODO Wns DA BP WwW NY | O&O

 

 

to claims made under the Lanham Act.”).

As stated above, PLC is likely to succeed on the merits of its federal trademark
infringement claim. PLC therefore would prevail on its state law claims that rely upon the
same analysis.

B. Likelihood of Irreparable Harm

In a trademark case, a plaintiff must show irreparable harm is likely to occur in the
absence of a preliminary injunction. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22
(2008).

Here, there is immediate and clear irreparable harm because Defendants are blatant
scam artists. Defendants are using the Pacific Logistics Marks to cloak themselves as a
legitimate operation to defraud consumers into paying them with untraceable methods for
non-existent shipments of products. Consumers like Ms. Gallagher are actually confused by
Defendants’ use of PLC’s Pacific Logistics Marks. This confusion and fraudulent scheme
will only escalate with the passage of time absent injunctive relief. See McCarthy on
Trademarks § 2:23 (trademark infringement is a type of fraud); Toyo Tire & Rubber Co. v.
Kabusikiki Kaisha Tokyo Nihoon Rubber Corp, No. 2:14-CV-01847-JAD-VCF, 2015 WL
6501228, at *4 (D. Nev. Oct. 26, 2015) (irreparable harm established where plaintiff has
“spent considerable time and effort building its reputation” and the infringing defendant
“has merely piggy-backed off of [the plaintiffs] success.”).

Irreparable harm will also continue if Defendants’ domain names are not frozen and
locked by its registrar, NameSilo, because Defendants may transfer the domain name to a
company outside this Court’s — or any U.S. based court’s — jurisdiction. And if Defendants’
Google gmail email address registered with Google is not preserved, locked and frozen
Defendants may delete evidence of their illicit enterprise. See Las Vegas Sands, 360 F.
Supp. 3d at 1080 (“Irreparable harm is also implicated where there is a potential for an
infringing defendant to transfer domain names to a different registrar outside of a court’s
jurisdiction.”). Further, irreparable harm will continue if CloudFlare does not preserve and

freeze the hosting of the website because Defendants may transfer the website host to a

13

PACIFIC LOGISTICS CORP’S EX PARTE MOTION FOR
TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

 

 
Oo Oo IN Dn AO ee WO NYO

NM DO BPO PO HNO HNO DN DO KR rpm bem pm bem tem beet
oOo nN DO On SP Ww NH KF§ FD DO DB AN DB Hn HR WY NYO —§ O&O

company outside this Court’s — or any U.S. based court’s — jurisdiction. Further, if
CloudFlare does not make the infringing account inaccessible and does not prevent
Defendants from altering or deleting the infringing website or content, additional innocent
consumers may be defrauded. Shutterfly, Inc. v. ForeverArts, Inc., No. CV 12-3671 SI,
2012 WL 2911887, at *3 (N.D. Cal. July 13, 2012) (court finding irreparable harm where
defendant may shift infringing website overseas). Without an order to freeze, lock, or seize,
Defendants will continue their illegal activities, causing other consumers to be swindled in
addition to further damaging PLC’s trademarks. Further, there is the probability Defendants
will destroy evidence and/or transfer the domain name to a registrar outside of the United
States to evade this lawsuit. In either event, PLC would be barred from properly
investigating the extent of damage caused by Defendants to its trademarks, would not be
able to realize adequate recovery as Defendants would continue its infringing activities
outside of this Court’s reach, and would prevent it from adequately recovering damages and
equitable relief. Thus, irreparable harm will continue without the Court’s intervention.

C. Balance of Equities Favor PLC

The balance of equities favor PLC because Defendants are not actually providing any
shipping services and are only defrauding the general public. See McCarthy on Trademarks
§ 2:23 (trademark infringement is a form of fraud). Defendants should not be able to
continue their fraud and trade off PLC’s goodwill, when PLC has spent significant time and
money in its efforts to promote, advertise, and market its legitimate services. See Las Vegas
Sands, 360 F. Supp. 3d at 1081.

The injunctive relief sought here is limited in scope, in that it preserves the status quo
by preventing Defendants from transferring any domain names away from this jurisdiction
and holding assets in the United States. See Fed. R. Civ. P. 65. The inconvenience to the
Defendants’ business activity, if any, are minimal as the injunction only serves to preserve
evidence and ensure that Defendants do not transfer or otherwise dispose of the domain
name and related information. See Shutterfly, 2012 WL 2911887 at *3.

Therefore, the balance of equities favors the granting of a temporary restraining
14

 

 

 

PACIFIC LOGISTICS CORP’S EX PARTE MOTION FOR
TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

 

 
oO CO NSN DH A eh WY NO

NB NO KH HNO HNO KN KH KR NNO et
oo NO AH Se We NY KF OO OWN NOOR Se BDO YK CO

 

 

order.

D. ‘Public Interest

An injunction will best serve the public’s interest because people will no longer be
defrauded by Defendants into paying for non-existent shipment and insurance services.
Stark v. Diageo Chateau & Estate Wines Co., 907 F. Supp. 2d 1042, 1067 (N.D. Cal. 2012)
(“Preventing consumer confusion serves the public interest and there is a strong policy in
favor of protecting rights to trademarks.”). Defendants created all the necessary parts to
appear legitimate, like a true con artist, including use of the Pacific Logistics Marks, having
a website with alleged warehouse locations in the U.S. and testimonials of happy customers.
The issuance of the injunction will limit Defendants’ contact with the public, and in turn,
the people will no longer be harassed for money by Defendants.

IV. Conclusion

Consumers, like Ms. Gallagher, continue to be scammed by Defendants’ use of the
Pacific Logistics Marks. Defendants have proven that they cannot be trusted to play fairly,
will likely transfer the domains outside of this jurisdiction, and destroy evidence absent the
Court’s intervention at this early stage of litigation.

Issuance of an injunction is proper here where: (1) PLC will likely succeed on the
merits of each of their claims because there is a likelihood of confusion between the marks
and Defendants engaged in cybersquatting; (2) there is an ongoing irreparable harm
resulting from Defendants’ activities, which would cease with the Court’s injunction; (3) the
balance of equities favors PLC as the injunction seeks to maintain the sfatus quo, and
attempts to preserve evidence and prevent the Defendants from deleting or moving the
domains, websites, or fraudulent emails outside this Court’s jurisdiction; and (4) the public
is best served by the issuance of an injunction because it will effectively cause Defendants
to cease operations in the interim and they will not be confused as to which services are
///

///

///

15

PACIFIC LOGISTICS CORP’S EX PARTE MOTION FOR
TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

 

 
Co me ND AH FP W NY

NO wNoO NO WN NH WN NHN NN NOR Re Re Re RP RF RFR PR
oN NON AW BR WY NY KF COT BO Fe N DOH FW NY KF SO

 

 

fraudulent (PLPM) versus legitimate (PLC).
Accordingly, the Court should grant PLC’s ex parte motion for a temporary
restraining order.

Dated: August 21, 2019 Respectfully submitted,

MILORD & ASSOCIATES, P.C.

wll a

Milord A. KesKishian
Attorneys for Plaintiff
PACIFIC LOGISTICS CORP

 

16

PACIFIC LOGISTICS CORP’S EX PARTE MOTION FOR
TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

 
